UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5130


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RANDY J. LINNIMAN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:07-cr-00037-D-1)


Submitted:    February 19, 2009             Decided:   March 19, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, WALTER H. PARAMORE, III, P.C.,
Jacksonville, North Carolina, for Appellant. George E. B.
Holding, United States Attorney, Anne M. Hayes, David A.
Bragdon, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randy J. Linniman appeals his conviction and 168-month

departure    sentence     after    pleading   guilty   pursuant   to    a    plea

agreement to unlawful transfer of a firearm, in violation of

26 U.S.C. §§ 5812, 5861, 5871 (2006), and unlawful possession of

firearms with altered serial numbers, in violation of 18 U.S.C.

§§ 922(k), 924 (2006).          Linniman asserts that the district court

erred when it imposed a departure sentence: (i) without first

affording him adequate notice that it planned to depart upward;

(ii) that was too extensive for the crimes to which he pled

guilty; and (iii) without sufficient analysis to support the

departure sentence.          Finding no error, we affirm.

             Because Linniman did not object to the lack of Fed. R.

Crim. P. 32(h) notice in the district court, this court reviews

this issue for plain error.          United States v. Muhammad, 478 F.3d

247, 249 (4th Cir. 2007).            Rule 32(h) requires the sentencing

court   to    give     the    parties   reasonable     notice    when   it    is

considering a departure on a ground not identified as a possible

basis for departure either in the presentence report or in a

party's prehearing submission.          Fed. R. Crim. P. 32(h).         Because

the district court imposed a departure sentence based on the

same    grounds      identified    by   the   Government    in    its   upward

departure motion, the district court was not required to provide

Rule 32 notice.

                                        2
              Although      Linniman       does       not     dispute       the     legal     or

factual       correctness        of     the     district       court’s          findings       at

sentencing      and      does    not    claim      that     the     district       court      was

unjustified         in    departing           under     the       relevant         Guidelines

provisions, Linniman does assert that his sentence is “close to

the maximum” and that the district court did not provide “a

rigorous analysis” before imposing the sentence. *                               We conclude

that the district court provided ample analysis of the reasons

it   believed       Linniman’s        departure       sentence      was    warranted,         not

only       during   Linniman’s         sentencing         hearing,        but     also   in     a

detailed      sentencing        memorandum.           Given    the    significant           risk

associated with the particular conduct for which Linniman was

convicted, the district court’s meaningful articulation of its

consideration of the 18 U.S.C. § 3553(a) (2006) factors, and its

careful consideration of reasons warranting a departure from the

Guidelines range, we also find that the extent of Linniman’s

departure       sentence        was    reasonable.            See    United        States      v.

Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).




       *
       Although Linniman also asserts that the district court
erred by relying on conduct of which he was acquitted in a
state court jury trial, this argument is meritless. See United
States v. Watts, 519 U.S. 148, 155-56 (1997) (holding that
sentencing courts may take acquitted conduct into account when
determining the appropriate sentence because a lower standard of
proof applies at the sentencing stage).



                                               3
            Based on the foregoing, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4